Case 2:19-cv-08024-ODW-JC Document 24-1 Filed 12/02/19 Page 1 of 2 Page ID #:204




                 Exhibit A




                                                                        Exhibit A
                                                                         Page 2
     Case 2:19-cv-08024-ODW-JC Document 24-1 Filed 12/02/19 Page 2 of 2 Page ID #:205


Jack Burns

From:                   Jack Burns
Sent:                   Tuesday, November 26, 2019 12:20 PM
To:                     'Christopher Hook'
Cc:                     Marc Feldman; Peter Klee
Subject:                Case 2:19-cv-08024-ODW-JC Alan Baker et al v. Allstate Insurance Company et al Motion to Dismiss
                        Case
Attachments:            Baker - DKT 20 - Ex Parte Application - Notice.pdf; Baker - DKT 21 - Ex Parte Application - Memo
                        P&As.pdf; Baker - DKT 22 - Decl of Peter Klee ISO Ex Parte Application.pdf; Baker - DKT 22-1 - Exhibit
                        1 to Decl of Peter Klee ISO Ex Parte Application.pdf


Mr. Hook,

I write to notify you that under Judge Wright’s chambers rules, opposing papers to this ex parte application must be filed
within 24 hours.

Jack F. Burns
+1 619-338-6588 | direct
JBurns@sheppardmullin.com | Bio


SheppardMullin
501 West Broadway, 19th Floor
San Diego, CA 92101-3598
+1 619-338-6500 | main
www.sheppardmullin.com | LinkedIn | Twitter




                                                               1
                                                                                                              Exhibit A
                                                                                                               Page 3
